DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a holding unit on which’ and a measurement unit for’ in claim 1.  ‘a photographing unit that is configured to’ in claim 5.  ‘a display means for’ on claim 6.  ‘a notification means for’ in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 9 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is drawn towards the triggering of a notification sound based on the measurements being ‘close’ however there is no defining element to establish what ‘close’ represents, and the range of measurements that would trigger then notification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peric (EP 2829254, see IDS).
Re claim 1; Peric discloses a digital measurement apparatus (Paragraph 65, 75-77; element 100), comprising: 
a holding unit (Paragraph 30-32, 65-69, 75-77; “holder” element 10) on which a measurement object to be measured is placed (Paragraph 65-69, 75-77; “dental instrument”); and 
a measurement unit (Paragraph 65-69, 75-77; “computer 40”) for measuring the measurement object (Paragraph 65-69, 75-77; “dental instrument”) by comparing an image (Paragraphs 58-60, 65-69, 75-77) of the measurement object (Paragraph 65-69, 75-77; “dental instrument”) placed on the holding unit (Paragraph 65-69, 75-77; “holder” element 10) with a preset reference value (Paragraph 66-69, 75-77; “image background surface” element 12) and for providing a reference (Paragraphs 21-24, 28-30, 65-68, 75-77) for adjusting a length of a new measurement object (Paragraphs 21-24, 28-30, 65-68, 75-77) based on a measured value of the measurement object (Paragraphs 21-24, 28-30, 65-68, 75-77).

Re claim 2, Peric discloses the digital measurement apparatus according to claim 1, and further wherein the holding unit (Paragraph 30-32, 65-69, 75-77; “holder” element 10) comprises a flat holder (Paragraph 30-32, 65-69, 75-77; “holder” element 10) on which the measurement object is placed (Paragraph 65-69, 75-77; “dental instrument”), and reference information (Paragraphs 21-24, 28-30, 65-68, 75-77) for setting the reference value (Paragraph 66-69, 75-77; “image background surface” element 12) is displayed on the holder (Paragraphs 21-24, 28-30, 65-68, 75-77).

Re claim 4, Peric discloses the digital measurement apparatus according to claim 1, and further wherein the measurement unit sets the reference value (Paragraphs 21-24, 28-30, 65-68, 75-77) based on a measured value (Paragraphs 21-24, 28-30, 65-68, 75-77) of the measurement object previously measured (Paragraphs 21-24, 28-30, 65-68, 75-77).

Re claim 5, Peric discloses the digital measurement apparatus according to claim 1, and further wherein the measurement unit (Paragraph 65-69, 75-77; “computer 40”) comprises a photographing unit (Paragraphs 28-30, 37-38, 65-68, 73, 75-77) that is configured to face the holding unit (Paragraph 30-32, 65-69, 75-77; “holder” element 10) and is responsible for photographing the measurement object (Paragraphs 28-30, 37-38, 65-68, 73, 75-77);  15a calculator (Paragraphs 37-38, 75-76) for calculating the measured value (Paragraphs 37-38, 75-76) by performing calibration on the image photographed (Paragraphs 28-30, 37-38, 65-68, 73, 75-77) by the photographing unit 

Re claim 6, Peric discloses the digital measurement apparatus according to claim 5, and further wherein the controller comprises a display means (Figure 6; Paragraphs 72-74) for displaying an image (Figure 6; Paragraphs 72-74) corresponding to the measured value calculated by the calculator (Figure 6; Paragraphs 37-38, 75-76, 72-74) to provide the image as a reference (Figure 6; Paragraphs 72-74).

Re claim 7, Peric discloses the digital measurement apparatus according to claim 6, and further wherein the new measurement object is placed (Paragraphs 58-60, 65-69, 75-77) on the imaged displayed on the controller (Paragraphs 58-60, 65-69, 75-77), and a length of the new measurement object is measured (Paragraphs 58-60, 65-69, 75-77).

Re claim 10, Peric discloses a digital measurement method, comprising: 
measuring (Paragraphs 21-24, 28-30, 65-68, 75-77) a first measured value corresponding to a length of a first measurement object (Paragraphs 21-24, 28-30, 65-68, 75-77) to be measured in comparison of a preset reference value (Paragraphs 21-24, 28-30, 65-68, 75-77); and 


Re claim 11, Peric discloses the digital measurement method according to claim 10, and further wherein the reference value is set to a measured value (Paragraphs 30, 65-68 and 75-77) measured before the measuring (Paragraphs 30, 65-68 and 75-77).

Re claim 12, Peric discloses the digital measurement method according to claim 10, and further wherein, in the measuring (Paragraphs 21-24, 28-30, 65-68, 75-77), when the first measurement object is placed on a holder (Paragraphs 21-24, 28-30, 65-68, 75-77) displaying reference information (Paragraphs 21-24, 28-30, 65-68, 75-77) for setting the reference value (Paragraphs 21-24, 28-30, 65-68, 75-77) and photographed (Paragraphs 28-30, 37-38, 65-68, 73, 75-77), a first measured value is measured by comparing (Paragraphs 21-24, 28-30, 65-68, 75-77) a first image of the first measurement object and the reference value (Paragraphs 21-24, 28-30, 65-68, 75-77).

Re claim 13, Peric discloses the digital measurement method according to claim 10, and further wherein the adjusting comprises displaying the first measured value (Paragraphs 65-68, 75-77) as a first image through a display means (Paragraphs 65-68, 75-77); and placing the second measurement object with respect to the first image (Paragraphs 65-68, 75-77) and matching a length of the second measurement object to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peric as applied to claims 2 and 10 above, and further in view of Eldridge (US Pub 20210039106).
Re claim 3, Peric discloses the digital measurement apparatus according to claim 2, but fails however to explicitly disclose wherein a lower portion of the holder is provided with a backlight for illuminating the measurement object, and the holder is selectively detachable from the holding unit and the detached holder is sterilizable.
This design is however disclosed by Eldridge.  Eldridge discloses wherein a lower portion of the holder is provided with a backlight (Paragraphs 8, 117, 139, 146) for illuminating the measurement object (Paragraphs 8, 117, 139, 146), and the holder is selectively detachable (Paragraphs 8, 117, 139, 146) from the holding unit (Paragraphs 8, 117, 139, 146) and the detached holder is sterilizable (Paragraphs 8, 117, 139, 146).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Peric in order to incorporate the holder characteristics as shown in Eldridge in order to show the known elements of medical and lab equipment being designed to address proper care and implementation needs such as lighting for the technicians and cleanliness for the patient and technicians so that the elements of the design meet the health and safety requirements for use on patients that are commonplace and well known in the field.

Re claim 16, Peric discloses the digital measurement method according to claim 10, but fails however to explicitly disclose wherein the first and second measurement objects are placed on a holder, a lower portion of the holder is provided with a backlight 
This design is however disclosed by Eldridge.  Eldridge discloses wherein the first and second measurement objects are placed on a holder (Paragraphs 8, 117, 139, 146), a lower portion of the holder is provided with a backlight (Paragraphs 8, 117, 139, 146) for illuminating (Paragraphs 8, 117, 139, 146) the first and second measurement objects (Paragraphs 8, 117, 139, 146), and the holder is detachable (Paragraphs 8, 117, 139, 146) and sterilizable (Paragraphs 8, 117, 139, 146).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Peric in order to incorporate the holder characteristics as shown in Eldridge in order to show the known elements of medical and lab equipment being designed to address proper care and implementation needs such as lighting for the technicians and cleanliness for the patient and technicians so that the elements of the design meet the health and safety requirements for use on patients that are commonplace and well known in the field.

Allowable Subject Matter
Claims 8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 8 and 14 the prior art fails to disclose the specific adjustment and display characteristics.  Re claim 9 the prior art fails to disclose the specific sound generation processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631